Citation Nr: 0007453	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-52 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for panic disorder with 
agoraphobia and dysthymic disorder, currently rated 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

REMAND

The veteran served on active duty from March 1943 to February 
1946.  He had requested a hearing before a member of the 
Board of Veterans' Appeals (Board) in Washington, D.C.  
However, in January 2000 he requested, due to his health, 
that the hearing be held at the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case is remanded to the RO for the following action:

The appellant should be asked whether he 
wants a "Travel Board" hearing in New 
York City, or another RO hearing.  The 
appellant should be scheduled for the 
requested hearing following the usual 
procedures.

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


